DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Following prior arts are considered pertinent to applicant's disclosure.
US 20100110298 A1 (hereinafter Knee)
US 20170339399 A1 (hereinafter Hoffman)
US 20170236252 A1 (Nguyen)
US 20200126262 A1 (Kim)
US 20080084927 A1 (Rosenzweig)
US 20190096046 A1 (Kalantari)
US 20170316549 A1 (has encode/decode)
US 20150363905 A1 (view point fixation, Figs.1-4)
US 20180288423 A1	(based on foveation, different portion compressed at different ratio)
US 20180220119 A1 (has warping and other processing in foveated encoding, Fig.3B, 4B, 5)
US 20190060756 A1 (down scaling a portion of the content of virtual reality based on the location of the content with respect to the spectator:	 see para 104)
US 20200014953 A1 (Fig.5J , 5L)
US 20170105014 A1 (para 122, equation 11: scaling based on luma)


Response to Remarks/Arguments

Applicant’s arguments with respect to prior art rejection have been fully considered but are moot in view of the new grounds of rejection, as new prior art Nguyen has been used to teach the amended and argued limitations i.e. non-rectangular frame. 

W.r.t.  applicant argument that Knee is reducing the size of the frame, please note this is taught by Hoffman.


Allowable Subject Matter, Claim Objection
Claims 24 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowability:	
The primary reason for allowance of the claim 24 is that the additional limitations in the context of other limitations in the intervening claims, the claim as a whole, is not anticipated nor is obvious over the prior art of record or found during Examiner’s search. Other Claim is allowable for similar reason. Please see the prior art analysis for details.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:	
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:	
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5 & 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Nguyen.

Hoffman teaches with regards to claim 1. A method of graphics processing, comprising:	 rendering at least one frame including display content [(displaying/rendering image with display content, para 142,  Fig. 6A-6C )] :	 generating, based on the at least one frame, at least one pulled-in frame including the display content, wherein the at least one pulled-in frame is smaller in size than the at least one frame and comprises[(1920x1080 frame is pulled in smaller size of 1280x1024 pixels {para 145})] :	 at least one downscaled portion that is downscaled from the at least one frame [(two-to-one decimation for the pixel other than fovea {para 145})] :	 and at least one preserved portion with pixels preserved at a 1:1 ratio from the at least one frame[(one-to-one mapping for fovea area 650 {para 144, Fig. 6A)] 	 and communicating the at least one pulled-in frame including the display content to a client device [(the image is communicated to the display to display, see Fig.16, Fig.1A)] .

Hoffman does not explicitly teach that the frame is non-rectangular

However, in the same/related field of endeavor, Nguyen teaches non-rectangular frame [(Para 26, Fig.9, Fig.11; this is disclosed in relation to foveated rendering where pixel resolution for a portion of the image but reduced the pixel resolution of the remaining portions; meaning the size of the overall image/frame is reduced)] 
Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to replace rectangular frame with non-rectangular frame without changing their functionality and the result would have been predictable. 

Regrading claim 10: see analysis of claim 1 and note Hoffman additionally teaches an apparatus for graphics processing, comprising: a memory; and at least one processor coupled to the memory and configured to render [(220)] 

Hoffman teaches with regards to claims 2, 11 The method of claim 1, further comprising: determining the downscaling rate of the at least one downscaled portion based on at least one of dimensions of the at least one frame, a field of view associated with the at least one frame, a fovea angle associated with the at least one frame, or one or more foveal regions associated with the at least one frame [(outside fovea is downscaled higher, para 145)] .  


Hoffman teaches with regards to claim 5. The method of claim 1, wherein a location of the at least one downscaled portion and a location of the at least one preserved portion within the at least one pulled-in frame are based on an eye-tracked position of the client device. [(preserved portion 650 is based on eye, para 94 and 76)]   


Claims 1-2, 5, 8-11, 15-17, 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Knee in view of Hoffman in view of Nguyen.

Regarding claim 1. Kee teaches a method of graphics processing, comprising:	 rendering at least one frame including display content [(para 4, Fig.2, para 15)]	
	 at least one downscaled portion that is downscaled from the at least one frame [(para 16, down-sampled /scaling factor/downscaling rate depends on the location and non-uniform, i.e. at the edge it is ½ {para 21} :	 “Those parts of the image which are remote from the centre of the region of interest will be reduced in size” {para 33})] :
	 and at least one preserved portion with pixels preserved at a 1:1 ratio from the at least one frame[(please note the magnification varies from ½ to 2; {para 19-21}; for a value of x=1 in equation of para 19, the magnification is 1, i.e. the it is preserved at same ratio)] 	 and communicating the at least one pulled-in frame including the display content to a client device [(“facilitate reduced-bandwidth transmission to a small display” para 16: see claim 1)] .

Knee does not explicitly show generating, based on the at least one frame, at least one pulled-in frame including the display content, wherein the at least one pulled-in frame is smaller in size than the at least one frame

However, in the same/related field of endeavor, Hoffman teaches generating, based on the at least one frame, at least one pulled-in frame including the display content, wherein the at least one pulled-in frame is smaller in size than the at least one frame and comprises[(1920x1080 frame is pulled in smaller size of 1280x1024 pixels {para 145})] :
Therefore, in light of above discussion it would have been obvious to one of the ordinary skills in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because it would make the system adaptable.
 
Knee in view of Hoffman does not explicitly teach that the frame is non-rectangular

However, in the same/related field of endeavor, Nguyen teaches non-rectangular frame [(Para 26, Fig.9, Fig.11; this is disclosed in relation to foveated rendering where pixel resolution for a portion of the image but reduced the pixel resolution of the remaining portions; meaning the size of the overall image/frame is reduced)] 
Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to replace rectangular frame with non-rectangular frame without changing their functionality and the result would have been predictable 

Knee additionally teaches with respect to claim 17. A method of graphics [(para 4, Fig.3)]  processing, comprising:	 receiving at least one frame including display content[(Fig.3, 301, para 15)] :	 decoding the display content [(Fig.3 and Claim 1 of Knee:	 the decoding is reversing the spatial scaling)] :	 and upscaling the at least one frame including the display content, wherein an upscaling the at least one downscaled portion and preserving a size of the at least one preserved portion [(Fig.3 and Claim 1: the decoding is reversing the spatial scaling, i.e. opposite of what is used to analyze the instant claim 1:	 i.e. opposite of following or upscaling:	 para 16, down-sampled scaling factor/downscaling rate depends on the location, i.e. at the edge it is ½ {para 21} :	 “Those parts of the image which are remote from the centre of the region of interest will be reduced in size” {para 33})] :	
Knee in view of Hoffman additionally teaches with respect to claim 2. The method of claim 1, further comprising: determining the downscaling rate of the at least one downscaled portion based on at least one of dimensions of the at least one frame, a field of view associated with the at least one frame, a fovea angle associated with the at least one frame, or one or more foveal regions associated with the at least one frame[(Knee para 22, 28, 5:	 the scaling factor changes from center to the edge of the frame, therefore based on frame dimension its value at certain point would depends:	 because of alternative language only one option teaches the claim; outside fovea is downscaled higher, Hoffman para 145)] .  

Hoffman additionally teaches with respect to claims 5, 20. The method of claim 1, wherein a location of the at least one downscaled portion and a location of the at least one preserved portion within the at least one pulled-in frame are based on an eye-tracked position of the client device. [(Hoffman, preserved portion 650 is based on eye, para 94 and 76)]   


Knee additionally teaches with respect to claim 8: wherein the rendering is at varied resolutions across the at least one frame, and wherein the rendering is aligned with the downscaling. [(the transmission, processing and displaying/rendering is  according to /aligned to the down-sampling {para 15, 16; also Hoffman teaches rendering/displaying is based on the scaling/downscaling and 650/651 are aligned accordingly; 650 at higher resolution and 651 at lower, see para 144-145} )] 

Knee additionally teaches with respect to claim 9. The method of claim 1, further comprising: encoding the at least one pulled-in frame including the display content [(para 4: claim 1)] .


Regarding claim 10  Knee in view of Hoffman in view of Nguyen additionally teaches an apparatus [(Knee para 4)]  for graphics processing, comprising:		 and at least one processor  coupled to the memory [(Knee para 29; Nguyen Fig.2)]   and configured to:		 render at least one frame including display content:	 downscale the at least one frame including the display content, wherein a downscaling rate of one or more portions of the at least one frame is based on a location of each of the one or more portions:	and communicate the downscaled at least one frame including the display content to a client device.[[(see analysis of claim 1)] 


Regarding claim 25:	 See analysis of claims 17 and 10.  

Regarding Claims 11, 15, 16:	 Please see analysis of claims 2, 8 and 9 respectively.

Claims 3, 7, 14, 18, 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Knee in view of Hoffman in view of Nguyen in view of Kim.

Regarding Claims 3, 18: Knee in view of Hoffman in view of Nguyen does not explicitly show the downscaling rate of the at least one downscaled portion is fixed over a period of time

However, in the same/related field of endeavor, Kim teaches the downscaling rate of the at least one downscaled portion is fixed over a period of time [(Kim para 126)] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such capability would give a good choice where an adjustment per frame is not needed, therefore reduce the processing and/or data fetching [(Kim para 119, 126-127)] .  

 Regarding Claims 7, 14, 21, 27: Knee in view of Hoffman in view of Nguyen does not explicitly show the downscaling rate of the at least one downscaled portion is based on a compression ratio between the at least one frame and the at least one pulled-in frame
However, in the same/related field of endeavor, Kim teaches the downscaling rate of the at least one downscaled portion is based on a compression ratio between the at least one frame and the at least one pulled-in frame [(Kim para 147)]

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such capability would give an intelligent way to choose downscaling rate so that it complies with the bitrate [(Kim para 147)] .  

Claims 4, 6, 12-13, 19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Knee in view of Hoffman in view of Nguyen in view of Rosenzweig.

Regarding Claims 4, 12, 19, 26: Knee in view of Hoffman in view of Nguyen does not explicitly show the downscaling rate of the at least one downscaled portion is based on a quality of service (QoS) level for communication between a server and the client device 
However, in the same/related field of endeavor, Rosenzweig teaches t the downscaling rate of the  at least one downscaled portion is based on a quality of service (QoS) level for communication between a server and the client device  [(Rosenzweig scaling rate/factor depends on network bandwidth, network latency, and response time {para 7, 18})] .

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such capability would give an intelligent way to choose downscaling rate so that the system could be useful for various network [(Rosenzweig para 7, 18)] .  

Regarding Claims 6, 13:	 Knee in view of Hoffman in view of Nguyen does not explicitly show the downscaling rate of the at least one downscaled portion is based on a roundtrip delay associated with the rendering and the communicating.
However, in the same/related field of endeavor, Rosenzweig teaches downscaling rate of the at least one downscaled portion is based on a roundtrip delay associated with the rendering and the communicating.
 [(Rosenzweig scaling rate/factor depends on network bandwidth, network latency, and response time and buffer {para 7, 18})] .
Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such capability would give an intelligent way to choose downscaling rate so that the system could be useful for various network [(Rosenzweig para 7, 18)] .  


Claims 22-23, 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Knee in view of Hoffman in view of Nguyen in view of Kalantari.

Regarding Claims 22, 28: Knee in view of Hoffman in view of Nguyen does not explicitly show warping the upscaled at least one pulled-in frame

However, in the same/related field of endeavor, Kalantari teaches warping the upscaled at least one frame [(Fig.7, scale 4:	 para 92)] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts to enhance the image [(para 92)]   

Regarding Claims 23, 29: Kalantari additionally teaches receiving another frame including missing display content:	 and concealing the missing display content with the warped, upscaled at least one pulled-in frame. [(para 92 and Fig.7 Scale 4)] 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2486